Por cuanto, en mayo 25, 1939, el Fiscal presentó una moción notificada al abogado del apelante solicitando la desestimación del recurso por falta de jurisdicción basado en que el escrito interpo-niéndolo no fué notificado al Fiscal del Distrito como ordena la ley;
Por cuanto, llamado el caso el 5 de junio siguiente para l,a vista de la moción sólo compareció el Fiscal; y
POR cuanto, apareciendo en efecto que el escrito no fué notifi-cado, la Corte desestimó el recurso el propio día 5 de junio, 1939; y
*1007PoR CUANTO, el apelante tres días después presentó una moción pidiendo la reconsideración de la orden por virtud de la cual se desestimó el recurso, basándose en que el caso era igual al de El Pueblo v. Federico Loubriel, decidido en mayo 31, 1939, (54 D.P.R. 1010), declarando sin lugar la desestimación; y
Poe Cuanto, examinado el caso que se invoca se encuentra que en él se dió el Fiscal por notificado de la transcripción del taquí-grafo firmando al pie de la misma haciendo constar que no había objeción, mientras que en éste sólo aparece, certificado por el pro-pio taquígrafo haber servido copia de la transcripción “al Iíon. Fiscal del Distrito y abogado del acusado, de acuerdo con la ley”, faltando en su consecuencia aquella actuación personal que fué el factor más importante que se tuvo en cuenta para considerar que el fiscal estaba impedido de levantar la cuestión de notificación, ha-biéndose de hecho dado por notificado de algo que llevaba consigo la inferencia de su conocimiento de la debida interposición del recurso:
Por tanto, no ha lugar a la reconsideración solicitada.
El Juez Asociado Sr. Wolf está conforme con el resultado.
Por la Corte, a propuesta de sus distintos Jueces, se declaró no Faber lugar a la reconsideraciones interesadas en los siguientes ca-nos:
Núms. 7582, 7678, 7709, 7844, 7855 y 7962.